

113 S2730 IS: Mental Health Exposure Military Official Record Act of 2014
U.S. Senate
2014-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2730IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Brown (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo establish or integrate an online significant event tracker (SET) system for tracking, reporting,
			 and summarizing exposures of members of the Armed Forces, including
			 members of the reserve components thereof, to traumatic events, and for
			 other purposes.1.Short titleThis Act may be cited as the
		  Mental Health Exposure Military Official Record Act of 2014.2.PurposeThe purpose of this Act is to implement a significant event tracker (SET) system to train and
			 enable
			 members of the Armed Forces, including members of the reserve components
			 thereof, to track exposures to traumatic events and address mental health
			 issues during and after service.3.DefinitionsIn this Act:(1)Unit commander definedThe term unit commander means the first individual in the chain of command with authority over the member concerned under
			 the Uniform Code of Military Justice.(2)Reportable eventThe term reportable event includes—(A)a kinetic combat patrol;(B)witnessed loss of life, dismemberment, or significant physical injury in a combat operation,
			 expeditionary operation, or peacetime regular training;(C)an injury or exposure that may constitute a traumatic brain injury (TBI), including a concussive or
			 mechanical event involving the head that occurs in a combat operation,
			 expeditionary operation, or peacetime regular training;(D)victimization or witnessing of a sexual assault; and(E)any other event determined by the Secretary of Defense to be potentially traumatic to an affected
			 individual.(3)Reserve componentThe term reserve component means a reserve component of the Armed Forces	named in section 10101 of title 10, United States
			 Code.4.Requirement to implement SET systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 prescribe regulations to implement the significant event tracker system
			 described under section 5 (in this Act referred to as the SET system).5.Significant event tracker (SET) system(a)EstablishmentThe Secretary of Defense shall establish a SET system to track, report, and summarize individual
			 exposures to traumatic events for the purpose of enabling former members
			 of the Armed Forces, including members of the reserve components thereof,
			 to show evidence of possible traumatic events incurred during their
			 service.(b)Recording of events(1)Responsibility(A)Unit commandersA unit commander may enter  reportable events that affect the entire unit and its members  or
			 delegate  to a leader of a subunit of the unit commander's command the
			 entry of   reportable events affecting the  subunit.(B)Individual reportingA unit commander may choose to delegate event reporting to the individual members of	units who
			 are employed as short-term, temporary (less than 30 days) detachments and
			 individual augments which, by the nature of their mission, preclude the
			 persistent inclusion in one common reviewing unit. The delegation may be
			 until a predetermined date such as the end of a deployment or on a 30-day
			 basis, as determined by the unit commander.(C)Medical treatment facilityA medical treatment facility may directly enter a reportable event affecting a member of the Armed
			 Forces undergoing treatment at such facility for an  injury identified by
			 a military medical personnel or as reported by a member of the Armed
			 Forces to such an
			 individual.(D)Military law enforcementMilitary law enforcement may directly enter a reportable event involving victimization or
			 witnessing of a sexual assault.(E)Reporting of outside incidentsThe Secretary of Defense shall issue guidance regarding the entry of reportable events involving
			 members of the Armed Forces that occur while in duty status outside of
			 military installations and are initially reported to local non-military
			 law enforcement or non-military medical treatment facilities.(F)Reporting of previous incidents for currently serving servicemembersThe Secretary of Defense shall issue guidance regarding the potential entry of past reportable
			 events involving currently serving members of the Armed Forces that
			 occurred earlier in their career.(2)Included informationEach entry for a reportable event shall include the following information:(A)Name, date, location, and unit.(B)Duty status.(C)Type of event.(D)Whether a physical injury was sustained as a result, and if so, the extent of such injury.(E)Other information as required by the Secretary of Defense.(c)Verification of events(1)Events reported by individuals(A)In generalA reportable event entered by an individual member under subsection (b)(1)(B) shall be reviewed by
			 the unit commander  for purposes of verifying, contesting, or denying the
			 event.(B)Verification toolsIn reviewing reportable events under subparagraph (A), the unit commander shall use all available
			 verification tools, including Department of Defense reports, unit logs,
			 reports from creditable witnesses such as patrol leaders, and any other
			 evidence deemed appropriate by the unit commander.(C)GuidanceThe Secretary of Defense shall issue guidance designed to ensure that entries submitted to a unit
			 commander for review are handled accurately with discretion  and in a
			 timely fashion while
			 recognizing the challenges posed  by operational tempo and competing time
			 demands.(2)Events reported by the unit commanders or  delegatesReportable events entered by a unit commander or delegate under subsection (b)(1)(A), other than  
			 reportable events involving victimization or
			 witnessing of a sexual assault, shall be
			 submitted directly to the respective unit’s commanding officer for review
			 under subsection (d).	Reportable events involving victimization or
			 witnessing of a sexual assault shall be submitted directly to the secure
			 central tracking database under
			 subsection (e).(3)Events reported by medical treatment facilitiesReportable events entered by medical treatment facilities under  subsection (b)(1)(C) shall be
			 submitted directly to the secure central tracking database under
			 subsection (e).(4)Events reported by military law enforcementReportable events entered by military law enforcement under subsection (b)(1)(D) shall be submitted
			 directly to the secure central tracking database under subsection (e).(d)Command review(1)Authority and responsibilityThe commanding officer shall have responsibility for reviewing and determining the disposition of a
			 reportable event involving the member submitted pursuant to paragraph (1)
			 or (2) of subsection (c), other than	a reportable event involving
			 victimization or
			 witnessing of a sexual assault, and submitting the event and such
			 determination
			 to the secure central tracking database under subsection (e).(2)DispositionThe commanding officer shall, in accordance with guidance issued by the Secretary of Defense,
			 assign to each such reportable event one of the following
			 designations:(A)Approved, in the case of clear documentation and verification of the facts and the individual’s
			 exposure.(B)Approved/Contested, in the case of  clear documentation and verification of the occurrence of the
			 event, but where the commanding officer has  reasonable doubt for approval
			 of the reportable event.(C)Denied/Contested,  in the case of questionable documentation or verification, but where the
			 commanding officer has  reasonable doubt for denial of the reportable
			 event.(D)Denied, in the case of no clear evidence of the facts or the member's exposure.(3)Non-removal of designationEach reportable entry reviewed under this subsection shall be entered into the secure central
			 tracking database and may not be removed or deleted, regardless of
			 designation.(e)Secure central tracking database(1)Storage of information(A)In generalAll reportable events shall be submitted to a secure central tracking database, either indirectly
			 pursuant to subsection (d),
			 or directly pursuant to paragraph  (3) or (4) of subsection (c) or, in
			 the case of a reportable event involving victimization or
			 witnessing of a sexual assault, paragraph (2) of subsection (c).  The
			 database shall serve as the central repository for all reportable events
			 relating to a member of the Armed Forces, including for purposes of
			 preparing the member's official SET record upon separation from service.(B)Treatment of information(i)Classified and sensitive operationsThe secure central tracking database shall include measures to ensure that information related to
			 classified and sensitive operations is coded so as to document the event
			 without violating operational security concerns.(ii)Sexual assault casesThe secure central tracking database shall include measures to ensure that information related to
			 sexual assault cases in the secure central tracking database is coded in
			 order to protect privacy and  to correctly reflect the status, and protect
			 the integrity,  of ongoing investigations.(iii)Confidentiality of individual recordsAn individual member’s	complete SET record and  individual entries may not be reviewed by the
			 member's unit commander or the chain of command, and may not be used  by
			 anyone  for
			 the purpose of evaluating promotion, reenlistment, or assignment issues.(C)Use by medical treatment facilitiesMedical treatment facilities shall be provided access to the secure central tracking database for
			 purposes of entering reportable events under subsection (b)(1)(C) and
			 consulting for diagnoses.(D)Use by military law enforcement and  criminal investigative servicesMilitary law enforcement and criminal investigative services shall be provided general access to
			 the secure central tracking database for purposes of entering reportable
			 events under section (b)(1)(D) and to a limited summary for purposes of
			 diagnosing patterns and trends related to crimes committed inside their
			 jurisdiction.	The summary shall  not include specific information about
			 events, evidence, or individual members, including private personal
			 information such as  names and  social security numbers.(E)Access to individual records for purposes of military and non-military disciplinary and judicial
			 proceedings(i)In generalAn individual member’s complete SET record and individual entries may, with the explicit consent of
			 the member, be reviewed,  evaluated, and shared with—(I)in the case of a military disciplinary or judicial hearing or proceeding, the member’s military
			 and civilian legal representative or representatives, unit commander, or
			 military judge for the purpose of addressing concerns related to such
			 hearing or proceeding; and(II)in the case of a non-military disciplinary or judicial hearing or proceeding, the member’s
			 civilian legal representative or representatives for the purpose of
			 addressing concerns related to such hearing or proceeding.(ii)Access in cases of mental incapacityThe Secretary of Defense shall provide guidance for questions related to the accessing a
			 servicemember’s SET record for servicemembers who have been determined to
			 be mentally incapable and thus are unable to provide their own consent or
			 objection to the release of personal information.(F)Unit commander review(i)In generalExcept as provided in clause (ii), unit commanders may only view individual pending entries that
			 have been submitted to them for
			 review and designation, and may not view previous entries that have
			 already been reviewed and designated.(ii)Administrative accessUnit commanders may only access entries that have already been reviewed, designated, and  entered
			 into
			 the secure central database by that individual commander in order to
			 correct roster entries for
			 subunits, provide additional post-incident  documentation, or take such
			 other administrative  actions as may be determined appropriate by the
			 Secretary of Defense.	In no instance may such access permit the  removal
			 of any entry, regardless of designation.(G)Statistical analysis and evaluation of unit commanders(i)Information sharingThe Secretary of Defense shall issue guidance  governing the sharing of SET entry statistics among
			 unit commands and other Department of Defense individuals, offices,
			 activities, and agencies for purposes of analyzing the number and types of
			 entries generated over time.  Information so shared may not include
			 specific information about
			 events, evidence, or individual members, including private personal
			 information such as  names and  social security numbers.(ii)Evaluation on unit commandersUnit commanders may not be evaluated by their superiors for the number and types of entries
			 generated by their command, but may be evaluated by their superior officer
			 in the chain of command for the speed and accuracy of their entries, and
			 the review of their entries.(H)Additional limitations on accessNo non-Department of Defense agencies, organizations, or individuals, such as veterans’ service
			 organizations, local law enforcement, judicial courts, or civilian medical
			 treatment facilities, shall be granted access to the secure central
			 tracking database.  Department of Defense medical officers may only review
			 an individual member’s entire SET record for the medical purposes set
			 forth in subsection (e)(2)(A) and such other purposes as may be determined
			 appropriate by the Secretary of Defense.(2)Distribution and control(A)Pre-discharge(i)Medical retirementsIn the case of a member of the Armed Services preparing for   medical retirement due to injury or
			 other conditions, the official SET record shall be provided to and used by
			 the Medical Evaluation Board or Physical Evaluation Board.(ii)Non-medical discharges and retirementsIn the case of a member of the Armed Services preparing for a  non-medical discharge or retirement,
			 the official SET record shall be reviewed by the medical officer of the
			 member’s parent unit and serve as the basis for any follow-on actions as
			 determined by the medical officer.(iii)Benefits Delivery at Discharge ClaimsIn the case of a member of the Armed Services initiating a Benefits Delivery at Discharge (BDD)
			 claim, the BDD Specialist shall be provided with the official SET record
			 in order to file a fully developed claim for the member.(B)Upon dischargeUpon a member's separation from service in the Armed Forces, including a member of a reserve
			 component thereof, copies of the member's official SET record, including a
			 compilation of all reported events and a summary prepared by an
			 authorizing agent with cleared access to the secure central tracking
			 database, shall be distributed in accordance with the procedures of the
			 military  service in which the individual served, including copies to the
			 following recipients:(i)The separating member.(ii)The separating member's Service Personnel and Medical  File, or other relevant record as
			 determined under the Secretary of Defense's guidance.(iii)The Department of Veterans Affairs, and if specifically designated by the member, the veteran
			 affairs agency  of the State that is the separating member's relevant home
			 of record or
			 intended new residence and such other veterans service organization as may
			 be designated by the member.6.Authorization of appropriationsThere are authorized to be appropriated out of funds available to the Department of Defense  such
			 sums as may be necessary for fiscal year 2015 and fiscal years thereafter
			 to carry out activities under this Act.7.Rule of constructionNothing in this Act shall be construed as limiting the ability of current and former members of the
			 Armed Forces to provide documentation other than the SET record, including
			 handwritten statements,  for purposes of appealing, documenting, or
			 presenting evidence related to post traumatic stress disorder or traumatic
			 brain injury  claims.